Citation Nr: 1611878	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-31 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, with mixed anxiety and depression (claimed as posttraumatic stress disorder (PTSD)).

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Robert Norris, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 2002 to July 2004. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of July 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

The Veteran testified in support of these claims during in-person and videoconference hearings held in May 2015, before a Decision Review Officer at the RO, and in December 2015, before the undersigned Veterans Law Judge. 

During these hearings, the Veteran raised claims for a reevaluation of his TBI-related physical and behavioral dysfunction, see transcript at 8 (May 19, 2015), and a higher initial rating for his headaches.  See transcript at 17 (Dec. 10, 2015).  The Board refers these raised claims to the RO for appropriate action, including initial adjudication thereof.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.   


FINDINGS OF FACT

1.  During his December 2015 hearing, prior to the promulgation of a decision in this case, the Veteran withdrew from this appeal the claim of entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, with mixed anxiety and depression (claimed as PTSD).

2.  Residuals of the Veteran's TBI include emotional/behavioral dysfunction, rated separately as anxiety disorder, not otherwise specified, with mixed anxiety and depression, physical dysfunction, rated separately as headaches and tinnitus, and cognitive dysfunction.  

3.  The Veteran has level 2 cognitive impairment secondary to mild memory loss, attention, concentration and executive dysfunction.  

4.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's TBI.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal on the claim of entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, with mixed anxiety and depression (claimed as PTSD), are met.  U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  

2.  The criteria for entitlement to an initial 40 percent rating for residuals of a TBI are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code (DC) 8045 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Rating - PTSD

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2015).

Here, during his December 2015 hearing before the undersigned Veterans Law Judge, prior to the promulgation of a decision in this case, the Veteran indicated that he was satisfied with the 30 percent rating assigned his psychiatric disability and wished to withdraw from this appeal the claim of entitlement to an initial rating in excess of 30 percent for that disability.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it must be dismissed. 

II.  Higher Initial Rating - TBI

A.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, the portion of the evidence the claimant is to provide on his own behalf, and the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, including during his most recent hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), or that there are any outstanding records that VA should obtain on his behalf.  After being afforded an examination in support of this claim, he requested another.  Since undergoing a second examination, he has not alleged that it is inadequate to decide this claim.  No further notice or assistance is thus required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).   

B.  Analysis

The Veteran seeks a rating in excess of 10 percent for residuals of his TBI.  Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Where, as here, an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

1.  Schedular

The RO has rated residuals of the Veteran's TBI under DC 8045.  38 C.F.R. § 4.124a, DC 8045 (2015).  That DC provides that there are three main areas of dysfunction that may result from TBIs, which may have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require rating.  Id.  

According to written statements the Veteran submitted in November 2009, April 2010 and November 2011, medical histories he reported during his March 2010 and June 2015 VA TBI examinations, and his May and December 2015 hearing testimony, his TBI residuals include pain, progressively worsening headaches, sleeping problems, intermittent difficulty with concentration and attention, and mild memory loss, conditions for which he receives medical treatment.  

He has pointed out that, as a Combat Engineer in Iraq, he was tasked with exploding ordinances and found himself in close proximity to blasts, both while ensuring the destruction of bombs and driving behind a vehicle that was struck with an improvised explosive device (IED).  These blasts allegedly caused him to develop hearing loss, tinnitus, severe headaches, dizziness, blurred vision and nausea and to vomit.  The Veteran believes that, as a result of these blasts, he has moderate impairment in memory (which was very frustrating as he was once an honor roll student), attention, concentration and executive function (which should be rated at level 2), and moderate visual spatial disorientation (e.g., gets lost in unfamiliar places, etc.), which should also be rated at level 2.  He asserts that given these levels of dysfunction, a 40 percent rating should be assigned his TBI cognitive residuals.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In each individual, symptoms may fluctuate in severity from day to day.  With this in mind, an adjudicator is to evaluate cognitive impairment under the table titled, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.

Subjective (reported) symptoms may be the only residual of a TBI, or may be associated with cognitive impairment or other areas of dysfunction.  An adjudicator is to evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headaches or Meniere's disease, must be rated separately, rather than under the previously noted table, even if that diagnosis is based on subjective symptoms.  Id.  

An adjudicator is to evaluate emotional/behavioral dysfunction under § 4.130, which governs ratings of mental disorders, when there is a diagnosis of such a disorder.  When there is no such diagnosis, an adjudicator is to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

An adjudicator is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate DC: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  An adjudicator is to evaluate all residuals not listed, which are reported on an examination, under the most appropriate DC.  He or she is to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one rating, and combine the ratings for each separate  condition under 38 C.F.R. § 4.125.  The evaluation assigned under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table is to consider the evaluation for a single condition for purposes of combining all evaluations.  Id. 

Finally, the adjudicator is to consider the need for special monthly compensation for residuals of a TBI involving the loss of use of an extremity, certain sensory impairments, and erectile dysfunction, of the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), including on account of being housebound, etc.  Id.

Here, when initially evaluating the Veteran's TBI residuals, the RO appropriately service connected and rated some of the residuals separately, including the Veteran's psychiatric disability (emotional/behavioral), tinnitus (physical), and headaches (physical).  The 30 percent rating the RO initially assigned the Veteran's psychiatric disability, with which the Veteran now voices satisfaction, contemplates the Veteran's sleeping difficulties.  The Board thus acknowledges recent medical evidence the Veteran submitted objectively confirming his reported sleeping difficulties, but cannot consider this evidence in support of the claim now on appeal (involving cognitive dysfunction only) without violating the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015) (evaluation of same manifestation under different diagnoses is to be avoided); see also 38 C.F.R. § 4.124a, DC 8045, Note (1) (in a case in which there is an overlap of manifestations of conditions evaluated under the table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another DC, an adjudicator is not to assign more than one rating; if inseparable, adjudicator is to assign the manifestations a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions).

Similarly, the Veteran attributes his pain solely to his separately service-connected headaches, the initial rating of which he did not appeal and only now, years after the appeal period passed, is disputing.  As the RO has not yet considered this raised claim in the first instance, the Board has referred it to the RO in the Introduction section of this decision, above, and will not consider it as part of the claim on appeal.  

In March 2010, during the Veteran's first VA TBI examination, an examiner noted that the Veteran had erectile dysfunction.  However, the examiner attributed this condition to another, unknown cause, rather than to the TBI.  In treatment records, providers have diagnosed impotence of psychogenic origin.  As such, the Board will not consider this condition in rating the non-emotional/behavioral and non-physical residuals of the Veteran's TBI.

The question that remains is whether the Veteran's cognitive residuals entitle him to an initial rating in excess of 10 percent.  The table noted above lists 10 important facets of TBI-related cognitive impairment and subjective symptoms and provides criteria for levels of impairment for each facet, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  Not every facet includes every level of severity.  For example, the Consciousness facet does not provide for an impairment level other than "total" as any level of impaired consciousness would be totally disabling.  An adjudicator is to assign a 100 percent rating if the condition meets a "total" level of rating for one or more facets.  If no facet is evaluated as "total," the adjudicator is to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, if 3 is the highest level of evaluation for any facet, the adjudicator must assign a 70 percent rating.  Id.  

Here, the Veteran served on active duty in the U.S. Army from July 2002 to July 2004, including in Iraq, during which time he suffered a TBI secondary to his exposure to blasts as a Combat Engineer.  Since then, he has received treatment for non-cognitive residuals of the TBI, but during treatment visits, occasionally mentioned memory loss, and has undergone two VA TBI examinations.  

During the first examination, conducted in March 2010, the Veteran discussed his separately rated headaches and indicated that, when he had such headaches, he also experienced intermittent difficulty with concentration and attention.  Allegedly, he missed one week of work during the past 12-month period due to these headaches. The Veteran also reported that he had mild memory loss (misplacing his cell and locking his keys in his car), but was functioning well at college and was graduating in December 2010.  He reported that these symptoms did not interfere with his activities of daily living, work or relationships.

The examiner tested the Veteran, but indicated that the results represented an underestimation of the Veteran's true abilities; apparently he approached requested tasks in a rushed and careless manner.  The examiner noted two residuals of the Veteran's TBI: headaches and memory loss.  The examiner characterized the memory loss as mild and noted that the Veteran had mild functional impairment in executive function secondary to the mild memory loss and attention and concentration difficulties with significant effects on occupation.  The examiner noted no impairment in judgment, social interaction, orientation, motor activity, neurobehavior, communication and consciousness and did not objectively confirm the reported impairment in visual spatial orientation.  

Similarly, during the second examination, conducted in June 2015, the Veteran reported headaches, for which he occasionally took off work, and mild memory loss, during which he forgot and had to be reminded of things that recently happened.  He also reported tinnitus, which, as noted above, is rated separately.  

The examiner, different from the first, conducted testing, noted impaired memory loss and executive function, average intellectual functioning, average to above average attention and related processes except with regard to a simple timed graphomotor sequencing task, low average to average language and related processes, and an average visuoperceptive and visuoconstructive response.  Again, the examiner found that the Veteran approached his tasks in a careless manner, contributing to his performance.  She noted that the residuals of the Veteran's TBI did not impact his ability to work and that he was working full time as a steel worker and operating machinery.  She noted no impairment in judgment, social interaction, orientation, motor activity, neurobehavior, communication and consciousness and did not objectively confirm the reported impairment in visual spatial orientation.  

The RO assigned the Veteran a rating contemplating his subjective cognitive symptoms, but as he alleges, such rating should have been based on objective findings, upon which both VA examiners agreed.  According to DC 8045, these findings, specifically, mild memory loss and mild impairment in attention, concentration and executive function, establish level 2 cognitive impairment under the facet titled, "memory, attention, concentration, executive functions."  Impairment of this degree warrants the assignment of a 40 percent rating.  

Even assuming, as alleged, the Veteran has impairment in visual spatial orientation, which no medical professional has objectively confirmed, such a finding would not entitle the Veteran to a higher initial rating.  VA examiners agreed that, overall, the Veteran is mildly impaired cognitively.  This degree of impairment equates to level 1 cognitive impairment under the facet titled, "Visual spatial orientation".  This degree of impairment warrants the assignment of a 10 percent rating.  And with regard to all other facets, the Veteran has level 0 impairment.

Inasmuch as medical professionals have objectively noted that the Veteran has level 2 cognitive impairment secondary to mild memory loss, attention, concentration and executive dysfunction, the criteria for entitlement to an initial 40 percent rating for residuals of a TBI are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code (DC) 8045 (2015). 

2.  Extraschedular

In certain circumstances, the Board may assign an increased/higher initial rating on an extraschedular basis, but not in the first instance.  When the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2015).

If the claimant or the evidence raises the question of entitlement to an increased/higher rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  This comparison must take into account the collective impact of all of the claimant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (discussing the application of the combined effect analysis and the interplay of the first two elements of Thun).  If the criteria reasonably describe the level of severity and symptomatology of the disabilities, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

Here, there is some question as to whether the Veteran is raising the matter of entitlement to a higher initial rating for TBI residuals on an extraschedular basis.  He has not specifically alleged marked interference with employment (rather reports having to take off from work occasionally due to TBI residuals, primarily his headaches), but, as he testified during his December 2015 hearing, largely because he is in a protected work environment that allows for flexibility due to his condition and family connections.  Regardless, referral for extraschedular consideration is not necessary.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's TBI.  It allows for the assignment of separate ratings for cognitive, emotional/behavioral, and physical dysfunction associated with the TBI, specifically evaluates the level of severity of each cognitive deficit, and determines the extent to which those deficits, considered collectively, affect the Veteran's ability to function with activities of daily living and in occupational and social settings.  

The rating criteria also reasonably describe the level and severity of the Veteran's other service-connected disabilities, all TBI residuals, including his psychiatric disability (emotional/behavioral), and headaches and tinnitus (both physical).  It contemplates not only all symptomatology of the psychiatric disability but also the effect that symptomatology has on the Veteran's social and occupational functioning.  See 38 C.F.R. § 4.130, DC 9413 (2015).  Likewise, the rating criteria contemplate the nature of the tinnitus (recurrent or not), the nature (prostrating or not) and frequency of the headaches, and the effect of the headaches on the Veteran's economic status.  See 38 C.F.R. §§ 4.87, 4.124a, DCs 6260, 8100 (2015). 

3.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different rating in the future should his TBI disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the previously noted rating is the most appropriate given the evidence of record. 


ORDER

The appeal on the claim of entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, with mixed anxiety and depression (claimed as PTSD), is dismissed.

An initial 40 percent rating for residuals of a TBI is granted.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


